Election/Restrictions
Applicant's election with traverse of a steering shaft assembly (Group I) in the reply filed October 13, 2022 is acknowledged. 
The traversal is on the ground(s) that there is overlap in the searches for each group of claims.  This is not found persuasive because the presence of some search field overlap does not preclude undue burden which remains in the instant case for the reason(s) stated in the restriction requirement mailed August 11.
The traversal is on the ground(s) that the restriction requirement contributes to “overall backlog of applications at the USPTO”.  This is not found persuasive because there is no policy at USPTO that precludes restriction on such grounds.
The traversal is on the ground(s) that claim 10, as amended October 14, is a product-by-process claim.  This is not found persuasive because claim 10 remains directed to a method, not a product.  It also remains distinct from Group I for the reason(s) stated in the restriction requirement mailed August 11.
The requirement is still deemed proper and is therefore made FINAL.

Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 13, 2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83(a) because:
The drawings fail to show a plurality of splines formed on the end of the male shaft 12 as recited in claims 1 & 5. 
The drawings fail to show splined portion 22 mated with splines of the male shaft 12 as recited in claims 2 & 5.
The drawings fail to show or otherwise indicate “a stake angle” as recited in claim 6.
Fig. 2A fails to show each of the spline ends 26 of the male shaft 12 forming an angle relative to a longitudinal direction of the splines that is greater than a stake angle to prevent wedging of the male shaft and the female shaft 14 as recited in claim 6.

The drawings are objected to because the same reference numerals used to identify features in Fig. 2 are reused to identify modifications of those features in Fig. 2A.  Such usage is proscribed.  See MPEP §§ 608.01(g) and 608.02(e).  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 6 & 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 recites the limitation, “stake angle” but the points between which this angle is measured are unknown.

Claim Rejections - 35 USC § 102
Claims 5, 8 & 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brzezinski, US 2018/0283442.  Brzezinski discloses a steering shaft assembly (10) comprising: 
a male shaft (14) having a plurality of splines (46) formed thereon, each of the splines terminating at a spline end (42); and 
a female shaft (12) having a splined portion (28) and an end region (24), the splined portion defined along an interior surface (22) of the female shaft and mated (see “engages” at paragraph 0020) with the splines of the male shaft, wherein Fig. 4 shows the end region has a smaller thickness than the splined portion, the female shaft having a plurality of circumferentially spaced (see Fig. 2) stakes (16) located within the end region, the stakes retaining the male shaft at an interface between the stakes and the spline ends (see paragraph 0027).

Claim Rejections - 35 USC § 103
Claims 1-4, 6 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Brzezinski.  Brzezinski discloses a steering shaft assembly (10) comprising every limitation of the claims except it does not expressly disclose each of the spline ends of the male shaft (14) forming an angle of about 90 degrees relative to a longitudinal direction of the splines (46).  However, it would have been obvious to one of ordinary skill in the art to design the steering shaft assembly of Brzezinski such that the spline ends of the male shaft (14) form an angle of about 90 degrees relative to a longitudinal direction of the splines (46), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mark discloses a steering assembly.  US 10,641,315 is a patent that issued from Brzezinski.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679